Case 2:21-cv-00121-JRS-MJD Document 1 Filed 03/01/21 Page 1 of 6 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                              TERRE HAUTE DIVISION

PEKIN INSURANCE COMPANY,                      )
                                              )
                        Plaintiff,            )
                                              )
               vs.                            )       Case No.: 2:21-cv-121
                                              )
GREE USA, INC., GREE ELECTRIC                 )
APPLIANCES INC. OF ZHUHAI and                 )
PEOPLE’S INSURANCE COMPANY                    )
OF CHINA,                                     )
                                              )
                        Defendants.           )

                                      COMPLAINT

       COMES NOW the Plaintiff, Pekin Insurance Company (hereinafter “Pekin

Insurance”), by counsel, Kevin L. Moyer, and complains of the Defendants, Gree USA,

Inc. (“Gree USA”), Gree Electric Appliances Inc. of Zhuhai (“Gree Zhuhai”) and People’s

Insurance Company of China (hereinafter “PICC”), and for cause would show the Court as

follows:

                                        PARTIES

       1.      The Plaintiff, Pekin Insurance, is an insurance company licensed to do

business in the State of Indiana and that at all times referred to herein had issued a policy

of insurance to Anthony and Barbara Avenatti (“Avenatti”) for their real and personal

property located at 2622 E. Center Street, Clinton, Indiana, under policy number

00TH84832.

       2.      The Defendant, Gree USA, is a California company which maintains a

principal place of business at 20035 E. Walnut Drive North, City of Industry, CA 91789.




                                             1
Case 2:21-cv-00121-JRS-MJD Document 1 Filed 03/01/21 Page 2 of 6 PageID #: 2




       3.        The Defendant, Gree Zhuhai, is a corporation organized and existing under

the laws of China that maintains its principal place of business at West Jinjixi Road,

Zhuhai, China.

       4.        Federal district courts have held as a matter of law that Gree Zhuhai may be

served with process through its agents in the United States, including cases filed in the

Northern District of Indiana.

       5.        Gree USA, Inc. has an agency relationship for the purposes of service of

process and jurisdiction with Gree Zhuahi.

       6.        The Defendant, PICC, is a corporation organized and existing under the

laws of China that maintains its principal place of business at 15th Floor, Guangdong

Investment Tower, 148 Connaught Road, Hong Kong.

                                 JURISDICTION/VENUE

       7.        Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this case

because it is a lawsuit between parties of diverse citizenship and the amount in controversy

exceeds $75,000.00.

       8.        Venue in this action is proper in this District Court pursuant to 28 U.S.C. §

1391(b)(2) part of the events and omissions giving rise to the Plaintiff’s claims herein

occurred in this district. Specifically, Plaintiff settled a subrogation claim resulting from a

fire that occurred at a residential home located 2622 East Center Street, Clinton, IN 47842,

which fire was caused by a defective dehumidifier designed, manufactured, sold and

distributed by the Defendants, Gree USA and Gree Zhuahi.




                                               2
Case 2:21-cv-00121-JRS-MJD Document 1 Filed 03/01/21 Page 3 of 6 PageID #: 3




                          FACTS COMMON TO ALL COUNTS

        9.        A January 5, 2019 fire occurred at the home of Anthony and Deborah

Avenatti located 2622 East Center Street, Clinton, IN 47842, which fire resulted from a

defective dehumidifier designed, manufactured, sold and distributed by Gree USA and

Gree Zhuahi.

        10.       Pekin Insurance Company tendered insurance benefits in excess of

$500,000.00 to its insureds, Anthony and Deborah Avenatti, as result of the

aforementioned fire and then initiated a subrogation claim against Gree USA and Gree

Zhuahi.

        11.       On November 13, 2020, Pekin Insurance settled its claims against Gree

USA, Gree Zhuahi and PICC for $445,000.00.

        12.       On November 19, 2020, Pekin Insurance Company’s authorized

representative, Diane Schurman, executed a Settlement Agreement and General Release

Of All Claims (hereinafter “Release”), a copy of which is attached and incorporated herein

as Exhibit 1 to Plaintiff’s Complaint.

        13.       On November 24, 2020, the Release was emailed and sent by certified mail

to counsel for Gree USA, Gree Zhuahi and PICC, which counsel was Gordon & Rees

Scully Mansukhani (hereinafter “Gree Counsel”) and whose offices are located at 1 Battery

Park Plaza, 28th Floor, New York, NY 10004.

        14.       On November 30, 2020, Gree Counsel received the original release by

certified mail.

        15.       Pursuant to the terms of the Release, Defendants were to issue “payment of

Four Hundred and Forty Five Thousand Dollars ($445,000.00) paid to ‘Pekin Insurance



                                               3
Case 2:21-cv-00121-JRS-MJD Document 1 Filed 03/01/21 Page 4 of 6 PageID #: 4




Company and its attorney, Moyer Law Firm, P.C.’ and to be tendered to Claimant’s

counsel, Attorney Kevin Moyer, by or on behalf the Released Parties within ninety (90)

days of the date of this fully executed release being received” by Gree Counsel, or February

28, 2021.

          16.   Defendants have failed to tender the settlement monies of $445,000.00 to

Plaintiff’s counsel, which monies were due on or before February 28, 2021.

                        COUNT I – BREACH OF CONTRACT
                             (ALL DEFENDANTS)

          17.   Plaintiff hereby incorporates the allegations contained in rhetorical

paragraphs 1 through 16 as if fully set forth herein.

          18.   The Plaintiff has complied with all terms and conditions of the Release

executed between the parties.

          19.   The Defendants have materially breached the terms of the Release by failing

to tender the settlement monies in the amount of $445,000.00 to Plaintiff’s counsel on or

before February 28, 2021 as required by the express terms of the Release.

          20.   Pursuant to Indiana common law, Plaintiff is entitled to prejudgment

interest at a daily rate of $73.15. Indiana Erectors, Inc. vs. The Trustees of Indiana

University, 686 N.E.2d 878 (Ind. Ct. App. 1997).

          WHEREFORE the Plaintiff, Pekin Insurance Company, prays for an entry of

judgment in the amount of $445,000.00 against the Defendants, an award of prejudgment

interest at a daily rate of $73.15, the costs of this action and for all other just and proper

relief.




                                              4
Case 2:21-cv-00121-JRS-MJD Document 1 Filed 03/01/21 Page 5 of 6 PageID #: 5




                          COUNT II – PROMISSORY ESTOPPEL
                           (COMMON TO ALL DEFENDANTS)

        21.     Plaintiff incorporates by reference rhetorical paragraphs 1 through 20 as if

fully set forth herein.

        22.     Indiana common law, incorporating Restatement (Second) of Contracts §

90(1), has recognized the following doctrine of promissory estoppel:

        A promise which the promisor should reasonably expect to induce action or
        forbearance on the part of the promise or a third person and which does
        induce such action or forbearance is binding if injustice can be avoided only
        by the enforcement of the promise.

        First National Bank v. Logan Manufacturing Co., 577 N.E.2d 949, 956 (Ind.
        1991).

        23.     The express terms of the Release between the parties stated that Pekin

Insurance “will not and does not intend to bring any further claims arising out of resulting

from the Incident”, i.e. the January 5, 2019 fire loss.

        24.     The Release further stated that Pekin Insurance “will not pursue, participate

in or assist in any way with any complaints, lawsuits, proceedings, actions or claims of any

kind or nature whatsoever”.

        25.     In compliance with the terms of the Release, and in an expected and

reasonable reliance of the terms and conditions of the Release, Pekin Insurance did not file

a products liability suit against Gree USA and/or Gree Zhuahi on or before the applicable

January 5, 2021 statute of limitations date.

        26.     Justice and fair dealing require the Defendants should be estopped from

Defendants’ refusal to timely fulfill their promise to pay $445,000.00 to Pekin Insurance

on or before February 28, 2021 in lieu of Pekin Insurance’s agreement not to initiate a

products liability suit against Gree USA and/or Gree Zhuahi.

                                               5
Case 2:21-cv-00121-JRS-MJD Document 1 Filed 03/01/21 Page 6 of 6 PageID #: 6




          WHEREFORE the Plaintiff, Pekin Insurance Company, prays for an entry of

judgment in the amount of $445,000.00 against the Defendants, an award of prejudgment

interest at a daily rate of $73.15, the costs of this action and for all other just and proper

relief.


                                               Respectfully submitted,
                                               MOYER LAW FIRM, P.C.
                                               Attorney for Plaintiff

                                               /s/ Kevin L. Moyer
                                                Kevin L. Moyer #20635-49



MOYER LAW FIRM, P.C.
230 E. Ohio St., Ste. 201
Indianapolis, IN 46204
(317) 762-3070
(317) 423-8644/FAX
kmoyer@moyerlawfirmpc.com




                                              6
